DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-11, 13-16, 18-20, 22, 25-26 and 32 are allowed (renumbered 1-20, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious control a stored baseline setting to control how a baseline test signal is calculated from said N sensor signals using a baseline-calculation method, the baseline-calculation method configured by the currently-stored baseline setting, in combination with all other limitations as claimed by Applicant.
	Regarding claim 32, the prior art of record fails to anticipate or render obvious control a stored baseline setting to control how a baseline test signal is calculated from said N sensor signals using a baseline-calculation method, the baseline-calculation method configured by the currently-stored baseline setting optionally wherein the at least one feature comprises a gradient, a rate of change, temporal variance or jitter of the sensor test signal, or a measure thereof, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mani in U.S. Patent Publication 2017/0242539 teaches “sensor circuitry communicatively coupled to a plurality of position sensor electrodes and a plurality of force sensor electrodes, and a sensor module with circuitry. The sensor module is configured to acquire a plurality of changes in capacitance from the plurality of force sensor electrodes, which occurs in response to a deflection of the sensor electrodes by an input force. The system also includes a determination module configured to determine a force level based on the plurality of changes in capacitance of the force sensor electrodes, analyze the force level to update a force threshold based on the analysis, determine whether a current force level associated with the sensor electrodes exceeds the updated force threshold” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865